Title: An Acct.—of the Weather—in May [1769]
From: Washington, George
To: 




May 1. Threatning Morning but clear and pleasant about 10 with little wind and that westwardly.
 


2. Clear and tolerably warm in the forenoon, but very cold in the Evening the Wind getting to No. Wt. and North.

 


3. Cool and clear with the Wind Northwardly. Evening more moderate.
 


4. Clear and pleasant but rather cool.
 


5. Clear. Wind Southwardly—and warm.
 


6. Threatning Morning, & black clouds. Abt. 12 or one clock it began to rain & contd. to do so of & on moderately till 4 & then cleard.
 


7. Warm & pleasant with little or no Wind.
 


8. Warm clear and pleasant. Wind Southwardly.
 


9. Lowering in the Morning but clear afterwards & somewhat cooler than yesterday.
 


10. Warm and Sultry. Wind Southwardly & clear.
 


11. Wind fresh & warm from the So. West till the afternn. then cool & shifting to the Eastward.
 


12. Morning lowering & cool—with rain abt. one & 2 oclock. Clear again abt. 4 with a pleast. afternoon.
 


13. Clear & pleast. Morning—as it continued to be all day. Evening cool.
 


14. Wind fresh from the southwest with a little thunder & some Rain.
 


15. Warm forenoon with a fine Shower abt. two or 3 Oclock & pleast. afterwards.
 


16. Brisk southwardly Wind. Warm & lowering.
 


17. Wind southwardly and very warm. About five in the Afternoon a pleasant shower & still Warm after it.
 


18. Very Warm. Wind Southwardly. Fast & flying Clouds.
 


19. Warm with frequent Showers, and thunder and lightning. Wind southwardly.

 


20. Wind Northwardly & cool—with thunder and lightning in the Night & high E. Wind.
 


21. Wind at No. West and cold—with flying clouds.
 


22. Cool Morning with the Wind Northwardly but warmer afterwards and wind at So. West.
 


23. Clear and rather cool notwithstandg. the Wind was at So. West and fresh.
 


24. Wind Westwardly with several showers of Rain. In the Evening the Wind shifted No. Wt.
 


25. Very cool Morning. Wind still at No. Wt. and clear.
 


26. Cool in the Morning but warm afterwards & clear. Wind Westwardly.
 


27. Lowering with the Wind at So. West & Warm—in the Afternoon a little sprinkling.
 


28. Cooler. Wind Westwardly—and lowering. In the Afternoon and Night fine Rain but cool. Wind Eastwardly.
 


29. Misty and Cloudy all day with Showers in the Afternoon. Wind still Eastwardly.
 


30. Cool & clear. Wind being at No. West.
 


31. Very cool and Wind Eastwardly. Weather lowering and like for Rain.
